























Phase 2 Project of the Nan’an City e-Government Construction






















Main Contract




















































July 10, 2006











- 1 -







--------------------------------------------------------------------------------

This contract is signed on July 10, 2006 at Nan’an City, Fujian province.




Party A: Nan’an City Administrative Electronic Information Management Company
Limited




Party B: Expert Network (Shenzhen) Company Limited




Based on good partnership formed between Party A and Party B during the Phase 1
of the e-government construction project of Nan’an City and to meet the need of
the Nan’an City e-government construction project, Party A formally appoints
Party B to undertake the Phase 2 of Nan’an City e-government construction
project.  Both Party A and Party B abiding by the principles of equality,
voluntariness, fairness, sincerity and trust, through negotiation and discussion
in unanimity, reach and agree to obey the following terms and conditions.  




Clause One  Scope of Works of Phase 2 Project




“Phase 2 Project” means the second stage of Nan’an City e-government
construction project that Party A appoints Party B to undertake, including the
whole process of providing feasibility study, design and implementation of the
Social Security and Insurance Systems, One Card Communication System and Nan’
e-Government Application Expansion System, i.e., totally 3 items.




Clause Two Status of Project On-Site




1.

This Project is located at Nan’an City, Fujian province.

2.

Before the commencement of the Project, Party B shall have full understanding of
Party A’s condition and shall have taken into considerations all those factors
that may affect the construction and shall have accordingly prepared
corresponding measurement.

3.

Party B shall make all necessary preparations before the construction commences,
including setting up project implementation plans with suppliers, organizing
construction workers and providing basic working and living conditions for these
workers.




Clause Three  Construction Period




1.

This Contract shall be commenced on August 15, 2006, with a total construction
period of 12 months.  This construction period represents the total duration for
the





- 2 -







--------------------------------------------------------------------------------

research, design, implementation and completion of the Phase 2 of Nan’an City
e-government Project.

2.

Party B shall adopt systematic engineering management method for the Project,
observe the construction schedule of Party A and ensure that the Project will be
completed on schedule.

3.

The construction period shall include all the working hours for construction
preparation, selection of suppliers, software development, installation and
testing, and acceptance check of the Project.

4.

If the Project is delayed due to Party A’s default, Party A shall according to
the situation coordinate actively with Party B so as to ensure that the Project
will be completed on schedule.




Clause Four Rights and Obligations of Party A and Party B




A.

Rights and Obligations of Party A

1.

Party A has the right to alter the construction design of the Project according
to the actual needs of Nan’an City’s development and to select or change the
hardware equipments and software systems in accordance with the altered design.
Party B shall redesign and replace the hardware equipments and software systems
in accordance with Party A’s request. Any necessary costs resulting from such
redesign shall be borne by Party A.

2.

Party A has the right to select the Project Supervisor and to sign supervision
contract with it.

3.

Party A has the right to examine the progress and quality of the Project at any
time, and to demand Party B to provide the monthly progress report and other
related reports concerning the construction of the Project.

4.

In case Party A finds that Party B’s employees, its sub-contractors or suppliers
are unable to fulfill their corresponding responsibilities, Party A has the
right to request Party B to replace them and Party B shall made such replacement
as requested. Otherwise, Party A shall be entitled to terminate this Contract
and request Party B to assume the relevant liability for compensation.

5.

Party A shall make the down payment to Party B before the commencement of the
Project construction works and shall make payment according to the progress of
the Project.

6.

Party A shall be responsible for external liaison and coordination works during
the construction period of the Project so as to provide a good environment for
the Project construction. In the event that part of or the entire coordination
works need to be entrusted to Party B, then supplementary provisions shall be
made to expressly specify the scope of works assigned and the corresponding
remuneration.





- 3 -







--------------------------------------------------------------------------------

7.

Party A shall provide Party B all the documents related to the Project.

8.

Party A shall provide written decision within the prescribed time agreed by both
Parties in reply to the written request for decision submitted by Party B.

9.

Other rights and obligations that are stipulated in this Contract and the
annexure hereof.




B.

Rights and obligations of Party B

1.

Party B shall make use of its own resources and experience of the Phase 1 of the
Nan’an e-government construction project to plan, design and implement the Phase
2 of the Nan’an e-government construction.

2.

Party B recognizes that it fully understand each of the conditions and factors
relevant to the on-site project and based on such recognition, guarantees to
complete the Project on schedule and in pre-set quality without additional costs
unless pursuant to other terms and conditions of this contract.

3.

Select quality suppliers to provide software and hardware systems required by
the construction of the Project; select quality enterprises as the
sub-contractors to provide all sort of services required by the Project. Party B
shall be liable to Party A for all the acts of the suppliers, sub-contractors
and other auxiliary members selected by Party B.

4.

Be responsible for the organization, construction, management, coordination and
implementation of the Project.

5.

Designate a site manager to be responsible for the overall work of the
construction site and to handle all relevant matters on the construction site in
accordance with this Contract.

6.

Submit quarterly progress reports of the Project to Party A.

7.

Accept monitoring and inspection by Party A’s on-site management personnel and
provide facilitation for daily inspection.

8.

Upon the completing of the Phase 2 project, the pass of the acceptance check and
the delivery of the Project to Party A for use, the Project shall enter into
warranty period. If problem relating to the quality of the Project arises during
the warranty period, Party B shall be responsible for repairs, replacement and
the returning of the goods and to bear the relevant expenses.

9.

Submit upon request from Party A all technical information related to the scope
of the Project to Party A during the construction period of the Project and to
arrange such information as required for compilation of information about the
Project’s completion.

10.

Keep good coordination with other professional sub-contractors.





- 4 -







--------------------------------------------------------------------------------

11.

Party B has the responsibility and obligation to safeguard the technical
confidentiality of the Project and shall not provide any materials or documents
relating to the Project to any other party without the consent of Party A.

12.

Responsible for maintaining the system during its trial operation and warranty
period.

13.

Provides full set of documents mentioned in this Contract.

14.

Provides relevant professional training to satisfy the needs of the Project.







Clause Five  Development, Testing, Trial Running and

Check before Acceptance of Phase 2




Party B shall through feasibility study prepared and submit “Technology Plan”
for Party A’s approval and shall commence system development upon such approval.

1.

During the developing cycle of each application system, Party B shall complete
the development and testing of the software for each application system.  After
the system has been installed, Party A together with Party B and the Supplier
shall conduct preliminary inspection of the system within 3 business days.  The
system shall be put into trial running only if the preliminary inspection is
passed.

2.

Party A shall propose to Party B for any modification and perfection in writing
within 3 working days after the system has been put into trial running for 10
days.  Party B shall then finish system modification and perfection within 10
days and submit to Party A for checking before acceptance.  Party A, Party B and
the Supplier shall carry out the final check before acceptance of the software
system within 5 working days.
Party B shall ensure to complete system developing, testing, trial-run,
perfection, installation, training and check before acceptance within the
working schedule of each application system of the Phase 2 Project.

3.

Transfer of Project and Documentary Information

Party B shall transfer the project and all software and documentary information
to Party A within 5 working days upon each item passed the check before
acceptance.




Clause Six Completion of the checking before acceptance




1.

The Project shall conform to the relevant laws, regulations, standard and rules
proclaimed by the State and other government authorities in charge of the
profession.





- 5 -







--------------------------------------------------------------------------------

2.

The Project shall be able to operate in stable and normal manners without
requiring additional materials, equipments, parts or software, to the reasonable
satisfaction of Party A and relevant government departments.

3.

The Project shall meet the needs and requirements of Nan’an City e-government
Construction.




Clause Seven  Warranty, After-sales Services and Technical support of the
Project




1.

Party B shall be responsible for providing maintenance to the Project starting
from the day the Project passes the completion acceptance check and is
transferred to Party A. The scope of warranty shall conform to the relevant
provisions of this Contract.

2.

Technical support, warranty and free maintenance of the Project shall last for
one year, starting from the day of the passing of the whole Project completion
acceptance check.

3.

During the warranty period, Party B shall send technician to repair within 4
hours upon receipt of repair notice from Party A and shall provides spare parts
so as to maintain the normal operation of the system. Otherwise, Party A shall
arrange its own technicians to repair; all the expense and losses that may incur
therein shall be borne by Party B.

4.

During the initial usage period (not more than 30 days), Party B shall send
qualified and experienced technicians to stay on-site to handle any issues
promptly.

5.

If there is any defect relating to the quality of the Project during or prior to
the warranty period which is not maliciously caused by Party A, Party B shall be
responsible to repair such defect and to bear all the resulting liabilities.

6.

Technical supports and maintenance services shall be promptly provided by Party
B during the free warranty period. If there is any malfunction of Party A’s
system, Party B’s technicians shall arrive at the site within 24 hours to
eliminate the malfunction the quickest way. If the system is unable to be
restored to normal operation within 48 hours, Party B shall provide back up
equipments (systems) unconditionally to maintain its normal operation.

7.

Party B shall set up a specialized technical service system to ensure quick
response speed and quality service.

8.

With the consent of Party A, Party B shall continue to provide maintenance
service to Party A after the expiry of warranty period and both parties shall
accordingly sign a maintenance contract.

9.

The following cases are not covered by the warranty period:

(a)

Damages maliciously caused by the staff of Party A;





- 6 -







--------------------------------------------------------------------------------

(b)

Party A’s personnel replaced or repaired major equipments or material software
without the permission of Party B;

(c)

Other circumstances which are excluded from the scope of warranty period by laws
and regulations.

Any repair of damages caused by the above mentioned cases, Party B shall be
entitled to reasonably charge Party A for materials fee.

10.

The free warranty and technical support shall only cover the hardware and
software products provided to Party A by Party B, its sub-contractors or
suppliers as stipulated in this Contract.

11.

Party B shall provide free technical support during the warranty period.




Clause Eight  Contract Price, Contracting Method, and Price Adjustment




1.

The total sum of the contract (including planning, design, hardware, software,
installation, testing and training etc. of Phase 2 of the Nan’an e-government
construction project) is RMB One Hundred and Fifty Four Million. (￥
154,000,000.00).  Particulars of the contract sum for each item are listed out
in the addendum.

The above contract sum is inclusive of the fee for the Nan’an City construction
site, and all other fees and taxes payable to the State and all local government
authorities.

2.

Contracting method: By main contracting with guarantee to complete within
construction schedule and in good quality. Any alterations to the Project shall
be handled according to relevant provisions of this Contract.

3.

If the number of hardware equipments or software expenditure is increased due to
the change of needs of Party A, costs increased therefrom shall be agreed by
Party A and Party B through negotiation and shall then sign a supplementary
contract.  If no agreement can be reached through negotiation, both Parties
shall jointly appoint a qualified appraisal institution to conduct assessment,
and such costs shall be borne by Party A.

4.

Party B has considered and agreed to assume the risks resulted from the
fluctuation of salary, project management costs and equipment prices during the
project construction period, and shall not make any new demand.

5.

Unless otherwise stated, all direct costs resulting from the Project and other
costs related to the Project are regarded as being included in the Project price
of this Contract.




Clause Nine  Payment and Settlement Methods








- 7 -







--------------------------------------------------------------------------------

1.

5% of the total contract price shall be retained as surety of the Project for
warranty, after-sales service, training and technical support service etc.

2.

Payment for the Project

(i)

Party A shall, within 5 working days after the execution of this contract, pay
Party B 50% of the total contract sum, i.e., RMB Seventy Seven Million
(￥77,000,000.00);

(ii)

Within 10 working days after the completion of installation and testing, Party A
shall pay party B 20% of the total contract sum, i.e,, RMB Thirty Million and
Eight Hundred Thousand (￥30,800,000.00).

3.

Payment at completion of Project
Within 5 working days upon completion of the Phase 2 Project and passing of the
check before acceptance, Party A shall pay Party B 25% of the total contract
sum, i.e., RMB Thirty Eight Million and Five Hundred Thousand (￥38,500,000.00).

4.

Payment for the Surety for After-sales Service
Within 10 working days upon the expiry of warranty period, Party A shall return
to Party B the surety for after-sales service (5% of the total contract price,
i.e., RMB Seven Million and Seven Hundred Thousand (￥7,700,000.00)).




Clause Ten Training




Party B undertakes to provide on-site technical training to Party A. The
training shall be of quality, and can be provided either by the OEMs, Party B or
the sub-contractors.




Clause Eleven Force Majeure




If there is any event of force majeure such as natural disasters, wars,
earthquakes, unexpected incidents, or governmental acts, etc., Party B shall
vigorously take measures to minimize loss, and shall promptly report the loss
incurred and cost of repair.  Damages to the Project shall be borne by Party A,
while personal injuries, damages to equipments and loss arising from suspension
of construction by Party B shall be borne by Party B.




If the event of force majeure results in delay of the performance of this
contract or partial inability to perform this Contract, both Parties shall then
through negotiation  decide whether to continue performing this Contract. If
this Contract is terminated accordingly, the interests already acquired by each
Party shall be returned to the other Party.




Clause Twelve Default Liabilities





- 8 -







--------------------------------------------------------------------------------




Party B’s Default Liabilities:

1.

Party B shall bear the liabilities for the loss of Party A caused by the default
of Party B, its sub-contractors, suppliers or auxiliary members (hereunder
collectively referred to as “Party B”), and shall compensate Party A for its
loss and pay the penalty for the breach.

2.

If the construction of this Project cannot be completed according to the
construction schedule specified in this Contract due to Party B’s default, Party
B shall pay Party A a penalty for the breach which is amount to 0.5％ of the
total contract sum for each delayed business day, provided that the total
penalty shall not exceed 20% of the total contract sum. If the delay lasts more
than 150 days, Party B is deemed to be unable to fulfill this Contract and shall
return to Party A all contract sum it has received from Party A and pay Party A
20% of the total contract sum being penalty for the breach.

3.

If Party B is unable to deliver any one of the systems of the Project as
required, it is deemed to be unable to deliver the whole Project. Party B shall
accordingly return to Party A the contract sum that Party A has paid for that
system and pay Party A 10% of the total contract sum of this Contract being
penalty for the breach.

4.

If Party B is unable to satisfactorily fulfill its obligations under the
provisions of after-sales service, relevant service requirements and training as
stipulated in this Contract, and is continue to be unable to fulfill such
obligations according to this Contract after receiving written notice from Party
A, Party B shall then pay Party A 5% of the total contract sum being penalty for
the breach.

5.

If the types, models, specifications, quality or quantity of the hardware
equipments delivered by Party B do not conform to the requirement in this
Contract, Party A shall has the right to refuse accepting delivery, and Party B
is deemed to be unable to deliver the equipments.

6.

If Party B is unable to fulfill its obligation under this Contract or to meet
the technical requirements or system functions specified in the technical plan
appraised by experts; or is still failed to carry out any modification upon
receipt of written notice from Party A, or the modification made by Party B
still fails to conform to the technical requirements or system functions as
specified in the technical plan or tender document, Party A shall have the right
to demand Party B to terminate the Project, to return all the contract sums that
Party A has paid, and to pay 20% of the total contract sum being penalty for the
breach price.




Party A’s Default Liabilities:

1.

If the loss of Party B is caused by Party A, Party A shall take the liabilities
for the breach of contract and bear all relevant costs arising therefrom; if
delay of the construction is caused, the construction schedule shall be extended
accordingly.





- 9 -







--------------------------------------------------------------------------------

2.

If goods are returned due to Party A’s default, Party A shall pay Party B 20% of
price of such goods as a penalty.

3.

If a particular work of cannot be completed according to the construction
schedule specified in the Contract due to the default of Party A or the
Supervisor appointed by Party A which caused loss to Party B, the defaulting
party shall pay Party B a penalty for the breach which amounts to 0.5% of the
total contract sum of for each delayed business day, provided that such penalty
shall not exceed 10% of the total contract sum.

4.

If Party A requests replacement of equipments so as to improve the design
standards or has other legitimate reasons such as impediment of the related
administration reforms which resulted in delay of the construction schedule,
neither party shall bear liabilities of the breach but Party A shall make
appropriate compensations to Party B.

5.

If Party A is unable to make payment to Party B on time according to the payment
method stipulated in this contract, which caused significant loss to Party B,
Party A shall pay Party B a particular sum as compensation, the amount of which
to be negotiated and agreed depending on the actual loss.




Common Clause:

1.

Payment of penalty shall not release both parties’ responsibility to perform
this Contract.

2.

The Party which unilaterally terminated this contract without legitimate reason
shall be responsible to compensate the other party for all the economic losses
incurred, and shall bear all incidental legal liabilities.




Clause Thirteen  Alterations and Cancellation of the contract




Unless stipulated in this Contract, neither party can alter or cancel this
Contract unilaterally. Alterations or cancellation of this Contract shall be
negotiated by both Parties, be recorded in writing, and shall take effect only
after having been signed by authorized representatives of both Parties. These
written records shall constitute part of this Contract and possess identical
legal effect.




Clause Fourteen  Termination of Contract




1.

If the contract cannot be performed due to material breach of one party, the
other party may terminate the contract by giving prior written notice, and
demand that party to take all liabilities for the breach, to compensate all the
economic loss and to pay penalty for the breach.

2.

This Contract can be terminated upon the mutual agreement of both Parties.







Clause Fifteen   Resolution of Disputes




If there is any dispute arising from the interpretation or performance of any
provisions of the contract or in connection with any issues relating to the
Project, both parties shall





- 10 -







--------------------------------------------------------------------------------

through friendly consultation to resolve it; failing which may submit the same
for arbitration or litigation in courts.







Clause Sixteen   Miscellaneous




1.

The sub-contractors appointed by Party B shall be institutions with latent
capability. Party A has the right to examine the qualifications of the
sub-contractors and suppliers, which Party B shall be cooperative during the
examination. Party B shall bear the legal responsibilities to Party A for acts
of the sub-contractors and suppliers.

2.

For those matters not specified in this Contract, both parties shall consult
with each other to resolve. If it is necessary to make any supplementary
provisions and materials during the implementation of this Contract, such
provisions and materials shall be agreed and signed by both parties. The
executed supplementary provisions shall have the same legal effect as this
Contract.

3.

Addendums hereof are the integral part of this Contract




Clause Seventeen  Effect of this Contract




This contract becomes effective once it is signed by the representatives of each
parties sealed with the chop of respective party. This contract is in
quadruplicate.  Each of Party A and Party B holds two copies which shall have
the same legal effect.

Addendum of hereof shall have the same legal effect of this Contract.




This Contract is effective until all the provisions of this Contract are
fulfilled and realized.




Addendum 1: “Project Items List of Phase 2 of the Nan’an City E-Government
Project”




Addendum 2: “Itemized Contract Sum of Phase 2 of the Nan’an City E-Government
Project ”







Party A:



Nan’an City Administrative Electronic Information Management

Company Limited

Representative:

[Signed and sealed with the chop of Nan’an City Administrative Electronic
Information Management Company Limited’

Date:


July 10, 2006








- 11 -







--------------------------------------------------------------------------------




Party B:

Expert Network (Shenzhen) Company, Limited

Representative:

[Signed and sealed with the chop of Expert Network (Shenzhen) Company Limited]


Date:

July 10, 2006





































































- 12 -







--------------------------------------------------------------------------------

Addendum 1

Project Items List of Phase 2 of Nan’an City E-Government Project




Item

Investment Budget (RMB)

Social Security and Insurance Systems

￥42,000,000.00

One Card Communication System

￥38,000,000.00

E-government Application Expansion System

￥74,000,000.00

Total

￥154,000,000.00






























































- 13 -







--------------------------------------------------------------------------------

Addendum 2:  

Itemized Contract Sum of Phase 2 of the Nan’an City E-Government Project




A.

Breakdown of The Social Security and Insurance Systems of Nan’an City

Items

Name and Model

Qty

 Unit Price

 Amount

Network

Products

Intel 550T Switchboard

2

￥385,000.00

￥770,000.00

1000SX Module ES500MSXSST

2

￥22,700.00

￥45,400.00

3 meter Optical cord

2

￥8,750.00

￥17,500.00

Intel 510T Switchboard

1

￥25,500.00

￥25,500.00

Intel 520T Switchboard

1

￥28,000.00

￥28,000.00

Cisco PIX-515UR Firewall

2

￥84,000.00

￥168,000.00

4 Port 10/100BaseT NIC PIX-4FE

2

￥21,000.00

￥42,000.00

Cisco 3660 Router

1

￥280,000.00

￥280,000.00

NM-1CE1U Module

1

￥140,000.00

￥140,000.00

Cisco 3640 Router

1

￥210,000.00

￥210,000.00

NM-1FE-TX Module

1

￥140,000.00

￥140,000.00

NM-1CE1U Module

1

￥140,000.00

￥140,000.00

Intel Shiva D56 Visit Server

1

￥230,000.00

￥230,000.00

56K data Modern Module

28

￥560.00

￥15,680.00

PC server &

Accessories

xSeries 360 86863RX PC Server

7

￥367,250.00

￥2,633,750.00

IBM xSeries 350 86825RY PC Server

5

￥126,000.00

￥630,000.00

Hard Disk

11

￥9,620.00

￥105,820.00

Rack Set

5

￥61,200.00

￥306,250.00

Win. 2000 Adv. Ser. Operating System

5

￥73,500.00

￥367,500.00

Win. 2000 Server Operating System

5

￥17,500.00

￥87,500.00

Notebook and accessories

IBM P670 Notebook

2

￥3,914,500.00

￥7,829,000.00

SHARK Floppy Disk Cabinet

2

￥2,450,000.00

￥4,900,000.00

Oracle 9i 60 users Data base

1

￥29,000.00

￥29,000.00

Spare

Parts

DLT 2/40 Library of tapes

1

￥780,000.00

￥780,000.00

Optical fiber Channel Card

1

￥80,000.00

￥80,000.00

Legato Backup Software

1

￥500,000.00

￥500,000.00

Medical Insurance System Software

The Information System of Medical Insurance Center

1

￥2,800,000.00

￥2,800,000.00

The Information System of Medical Organizations

36

￥100,000.00

￥3,600,000.00

The Employment & unemployment insurance service management System

1

￥2,500,000.00

￥2,500,000.00

Pension Insurance Management System

1

￥2,100,000.00

￥2,100,000.00

Medical and maternity insurance management system

1

￥2,100,000.00

￥2,100,000.00

Social Security System Software

Work-related Accident Management System

1

￥2,100,000.00

￥2,100,000.00

Salary Saving Insurance Management System

1

￥2,100,000.00

￥2,100,000.00

Labour Relationship Management System

1

￥2,100,000.00

￥2,100,000.00

Occupational Skill Development Management System

1

￥2,100,000.00

￥2,100,000.00

Total

￥42,000,900.00

Total after discount

￥42,000,000.00




B.

Breakdown of One Card Communication of Nan’an City

Name

Price

Time COS Operating System

￥1,730,000.00

City Tone Card

￥12,430,000.00

PSAM

￥2,500,000.00

Management Card

￥1,330,000.00

“One Card Communication” security system

￥3,260,000.00

City Tone Card issue system

￥1,450,000.00





- 14 -







--------------------------------------------------------------------------------






Sub system of One Card Communication Management Center

￥5,700,000.00

Data Exchange Center System

￥2,000,000.00

Public Information Transit Management System

￥3,200,000.00

Commercial Finance Consumption System

￥4,400,000.00

Total

￥38,000,000.00




C

Breakdown of E-government Application Expansion System of Nan’an City

1) Unit Price of Expansion Software

Coordinated Office System Client’s Terminal

Documents Receipt & Delivery Management

￥2,700.00

Information Publication

￥1,400.00

Document Management

￥1,400.00

Circulars

￥90.00

Schedule Arrangement

￥180.00

Conference Management

￥180.00

Electronic Mails

￥180.00

Internal Forum

￥180.00

Electronic Periodicals

￥310.00

Real Time Communication

￥270.00

Official Documents Exchange System Client’s Terminal

Official Documents Delivery

￥270.00

Official Documents Tracing

￥270.00

Official Documents Reminder

￥270.00

Official Documents Receipt

￥270.00

Communication Book Management

￥360.00

Official Documents Inquiry

￥450.00

Unified Administration Approval System Client’s Terminal

Approval Model

￥3,600.00

Statistical Analysis

￥1,800.00

Inquiry Appendix

￥1,400.00

Sub-total (Yuan/set)

￥15,580.00




2) Unit Price of Expansion

Unit Name

Quantity

Unit Price

PRC City Committee of Nan’an

  

Office of City Committee

30

￥467,400.00

Confidential Information Department

5

￥77,900.00

City Organization Department

19

￥296,020.00

Aged Members Department

7

￥109,060.00

Marketing Division

13

￥202,540.00

Office of Culture

10

￥155,800.00

Warfare Division

11

￥171,380.00

General Office of Executive & Legislation

14

￥218,120.00

Taiwan Affairs office of City

13

￥202,540.00

Office of Party Appointed Workers

4

￥62,320.00

Office of Agriculture

12

￥186,960.00

Office of Editorial

4

￥62,320.00

Disciplinary Supervision Department

33

￥514,140.00

Data Archives Department

15

￥233,700.00

Committee and Party History Research Laboratory

5

￥77,900.00

Committee and Party School

21

￥327,180.00

Office of Birth Planning of the Directly Related Department

11

￥171,380.00





- 15 -







--------------------------------------------------------------------------------






Office of Maintenance of the water and Earth Committee

10

￥155,800.00

Sub-Total

237

￥3,692,460.00

   

People’s Government of Nan’an

  

Office of City Government

56

￥872,480.00

Planning Department

45

￥701,100.00

Economy and Commerce Department

40

￥623,200.00

Financial Department

56

￥872,480.00

Water Resources Department

38

￥592,040.00

Foreign Trade & Economic Cooperation Department

48

￥747,840.00

Construction Department

48

￥747,840.00

Public Affairs Department

34

￥529,720.00

Grain Department

28

￥436,240.00

Agriculture Marine Department

39

￥607,620.00

Forestry Department

45

￥701,100.00

Communications Department

62

￥965,960.00

Environmental Protection Department

32

￥498,560.00

Education Department

24

￥373,920.00

Scientific Technology Department

28

￥436,240.00

Labour Department

44

￥685,520.00

Land Resources Department

68

￥1,059,440.00

Home Affairs Department

14

￥218,120.00

Personnel Department

52

￥810,160.00

Department of Public Security

420

￥6,543,600.00

Judicial Department

138

￥2,150,040.00

Culture and Sports Department

18

￥280,440.00

Department of Health

56

￥872,480.00

Department of Audit

148

￥2,305,840.00

Department of Statistics

196

￥3,053,680.00

Population and Family Planning Committee

16

￥249,280.00

Oversea Chinese Affairs Office

12

￥186,960.00

Department of Ethnic and Religious Affairs

10

￥155,800.00

Department of Price

120

￥1,869,600.00

Civil Defence Office

24

￥373,920.00

Department of Supervision

46

￥716,680.00

Tourism Department

78

￥1,215,240.00

Department of Television & Broadcasting

286

￥4,455,880.00

Lands Revenue Department

180

￥2,804,400.00

National Tax Department

220

￥3,427,600.00

Commerce & Industry Department

168

￥2,617,440.00

Sub-total

2937

￥45,758,460.00

  




People’s Congress

24

￥373,920.00

Political Bureau

13

￥202,540.00

Communist Youth Party

8

￥124,640.00

Women’s Society

8

￥124,640.00

Commercial & Industry Society

4

￥62,320.00

Compatriots Society

9

￥140,220.00





- 16 -







--------------------------------------------------------------------------------






Culture Society

1

￥15,580.00

Technology Coordination Society

12

￥186,960.00

Aged People Committee

5

￥77,900.00

Civil Servant Committee

1

￥15,580.00

Disability Society

5

￥77,900.00

Family Planning Society

5

￥77,900.00

Sub-Total

 

￥1,480,100.00

   

The Small Town in Nan’an City

  

Xi mei

78

￥1,215,240.00

Liu cheng

75

￥1,168,500.00

Mei Lin

77

￥1,199,660.00

Sheng xin

52

￥810,160.00

Dong tian

49

￥763,420.00

Lun cang

60

￥934,800.00

Ying du

40

￥623,200.00

Xiang yun

44

￥685,520.00

Mei shan

56

￥872,480.00

Jin tao

64

￥997,120.00

Peng hua

51

￥794,580.00

Shi shan

63

￥981,540.00

Matou

16

￥249,280.00

Jiudu

52

￥810,160.00

Xiang Yang

75

￥1,168,500.00

Luo dong

77

￥1,199,660.00

Le feng

52

￥810,160.00

Mei shan

49

￥763,420.00

Hong Lai

63

￥981,540.00

Hong mei

40

￥623,200.00

Kang mei

44

￥685,520.00

Feng zhou

70

￥1,090,600.00

Xia Mei

70

￥1,090,600.00

Guan qiao

51

￥794,580.00

Shui tou

63

￥981,540.00

Shijing

16

￥249,280.00

Xuefeng

34

￥529,720.00

Sub-total

1481

￥23,073,980.00

  




Total

4750

￥74,005,000.00

Total after discount

 

￥74,000,000.00







- 17 -





